UNITED STATES
                                                          NMCCA No. 202000251
         v.
                                                                   Panel 1
Aaron T. HOWARD
Special Warfare Operator First Class                              ORDER
(E-6)
U.S. Navy                                            Denying Application for Review
                          Applicant


   Applicant was tried by general court-martial at Naval Station Norfolk, Virginia, Military
Judge Michael J. Luken presiding. 1 On 7 February 2020, the court-martial members sen-
tenced Applicant to reduction to E-5, forfeiture of $500.00 per month for three months, and
confinement for 30 days. The convening authority approved the sentence and ordered it exe-
cuted. 2
    On 15 July 2020, a judge advocate reviewed the case, in accordance with Article 65, Uni-
form Code of Military Justice [UCMJ], 3 and determined that the court-martial had jurisdic-
tion over Applicant and each offense of which he was found guilty, that each specification of
which he was found guilty stated an offense, and that the sentence was legal. The judge
advocate also responded to each allegation of error raised by the Accused, finding no error.
   On 17 September 2020, Applicant applied for review by the Judge Advocate General, in
accordance with Article 69(a), UCMJ. On 20 October 2021, the Judge Advocate General de-
nied the Application for Relief.
   On 20 December 2021, Applicant timely submitted to this Court an Application for Re-
view of the Judge Advocate General’s Action, in accordance with Article 69(d)(1)(B), UCMJ.




   1   Judge Hayes C. Larsen completed the Entry of Judgment.
   2 The convening authority suspended the $500.00 forfeiture for three months, provided SO1 How-
ard maintain an allotment for his wife in the amount of $500.00 for three months.
   3   10 U.S.C. § 865.
                        United States v. Howard, NMCCA No. 202000251
                             Order Denying Application for Review

   We have reviewed the Action taken by the Judge Advocate General in this case and the
Application for Review, and have determined that the Application does not demonstrate a
substantial basis for concluding that the Action under review constituted prejudicial error. 4
   Accordingly, it is by the Court on this 29th day of March, 2022,
ORDERED:
   The Application for Review is DENIED.



                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




   Copy to:
   Timothy C. Parlatore, Esq., Counsel for Applicant
   Elizabeth Candelario, Esq., Counsel for Applicant




   4   Article 69(d)(2)(A), UCMJ.
                                              2